Title: William Smith to Abigail Adams, 13 July 1797
From: Smith, William
To: Adams, Abigail


        
          Dear Madam.
          Boston. 13th: July. 1797.
        
        Your several favors of the 1st & 9th Ins. I have recd. & am much oblig’d to you for the inclosures. the situation of the United States is indeed very critical, but in my opinion, every day strengthens the Union of the people in favor of the government. the Treason of Blount will confirm the sentiments of many, that all nations are equally friends to us so long as their interest is benefited by it. it is generally suppos’d that Mr Blount’s plan was projected by a very different Interest. from British.— if we can keep clear from a rupture on the Mississippi I have no dobt the dispute will be of service to the Government. & unite us more generally in putting the country in a state of defence.— I hope the warm air of Philaa. will not injure the Healths of the President & yourself. we shou’d be happy of seeing you this way, but hope you will take frequent excursions from the noxious air of the City.— your Couchee will be soon compleated & I will send it by the first good oppertunity.— Cap. Carter arriv’d here this week from Jamaica he was taken by a French Privateer on his passage home. they took out his Mate & part of his people. left Cap. C. on board with 2 Hands. put on board 8 frenchmen. after they had been in possession 10 Days—the prize Master fell overboard by accident. Cap. C. immediately drove the Frenchmen below & retook his Brig & after 12 Days bro’t her in here. he has suffer’d great fatague but is in good health.—
        Mrs. S & my Sister join me in affectionate regards to yourself &, the President.—
        Yrs. Affecly
        
          Wm. Smith.
        
      